Citation Nr: 0017014	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a calcified renal 
cyst and postoperative residuals of a right nephrectomy, 
claimed as secondary to Agent Orange exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a calcified renal 
cyst and postoperative residuals of a right nephrectomy on a 
direct basis, to include as due to isoniazid therapy during 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1956 until he retired in September 1976.

In June 1982, the RO denied, inter alia, the veteran's claim 
for loss of a right kidney because the condition was not 
shown in service.  The veteran was notified of the denial, 
but did not appeal.  

These matters come before Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
right nephrectomy due to unspecified non-malignant growth on 
a direct basis and as secondary to Agent Orange exposure.  
Thereafter, the veteran perfected his appeal.  In a May 1998 
supplemental statement of the case, the RO considered the 
veteran's new contention that he had a right kidney 
disability due to isoniazid therapy during service, but 
determined that service connection still was not warranted.  

In March 1999, the Board remanded the issue of service 
connection to the RO.  In the remand, the Board noted that 
the claim for service connection was well-grounded based on 
newly submitted treatise evidence.  After completion of the 
requested development, the claim was again denied, and the 
matter was returned to the Board for further appellate 
consideration. 

After further careful of the claims file, and for reasons 
more fully explained below, the Board has separated the Agent 
Orange and direct service connection claims as on the cover 
page of the decision, and will render findings pertinent to 
each issue, to include the question of whether each claim is 
well grounded.  


FINDINGS OF FACT

1.  Although the veteran had active service in the Republic 
of Vietnam during the Vietnam era.

2.  None of the veteran's kidney problems is a disability for 
which the Secretary has determined a relationship to exposure 
to herbicide agents used in Vietnam exists, and there is 
otherwise no competent evidence of a nexus between any such 
exposure and the veteran's kidney problems.  

3.  In May and June 1982 decisions, the RO denied entitlement 
to service connection for a right kidney disability on a 
direct basis; although the veteran was provided notice of his 
procedural and appellate rights after each denial, the 
veteran did not initiate an appeal.  

4.  New evidence submitted since the RO's May and June1982 
denial of the claim on a direct basis is so significant that 
it must be considered in order to fairly decide the merits of 
the claim, and is also sufficient to render the claim 
plausible.

5.  The persuasive medical evidence of record indicates that 
the veteran's right kidney disability is not etiologically 
related to service or any incident therein to include 
isoniazid therapy conducted during service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a calcified renal cyst which resulted 
in a right nephrectomy and any residuals thereof, claimed as 
due to Agent Orange exposure.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The RO's May and June1982 decisions denying service 
connection for a right kidney disability, on a direct basis, 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

3.  New and material evidence has been submitted since the 
RO's May and June1982  decisions, thus, the claim for service 
connection for a right kidney disability, on a direct basis, 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

4.  The claim for service connection for calcified renal cyst 
resulting in a right nephrectomy and any residuals thereof is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for service connection for calcified renal 
cyst resulting in a right nephrectomy and any residuals 
thereof a right kidney disability, on a direct basis, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's claim for 
service connection for the loss of a right kidney and the 
residuals thereof, on direct basis, previously was considered 
and denied by the RO in May and June 1982.  Although the 
veteran was notified of each denial the same month, he did 
not file an appeal.  Hence, the RO's prior determinations are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  This claim, then, is subject to the 
new and material evidence requirement to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  This is true, 
even though the veteran has advanced a new theory for direct 
service connection-that the loss of the kidney was due to 
isoniazid therapy during service-has been advanced in 
connection with the current claim.  The same basic laws and 
regulations governing service connection are still 
considered.  While the RO has considered the claim on a de 
novo basis, the question of whether new and material evidence 
has been presented to reopen the claim is an independent 
determination that must be made by the Board.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Here, in view of the Board's favorable 
findings on the questions of whether new and material 
evidence has been presented, and whether the claim is well 
grounded, the Board has, like the RO, reached the merits of 
the claim.  Hence, there is no prejudice to the veteran in 
the Board considering the claim in this manner.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1995).

However, claims for service connection based on Agent Orange 
exposure are adjudicated under specific laws and regulations, 
as are addressed below.  As those laws and regulations were 
not considered in the prior adjudications of the claim for 
service connection for a right kidney disability, the Board 
finds THA the claim for service connection, based on Agent 
Orange exposure, constitutes a new claim. 


I.  Historical Background

The veteran served on active duty in the military from June 
1956 until he retired in September 1976.  The veteran had 
active service in the Republic of Vietnam during the Vietnam 
era.

During service, the veteran was treated in 1958 for frequent 
urination with burning, but it was attributed to venereal 
disease.  Thereafter, he was also treated for urethritis due 
to gonococcus.  The veteran also underwent isoniazid therapy 
during service following a positive tuberculin test in 
November 1969.  In sum, the Board notes that there were no 
complaints, findings, or diagnoses of kidney abnormality 
during service.  The veteran retired from service in 
September 1976.  

Nearly two years after separation from service, in July 1978, 
VA outpatient records showed that the veteran had a mass on 
his right kidney.  An intravenous pyelogram was performed 
which showed a questionable calcified cyst versus renal cell 
carcinoma.  On September 18, 1987, the veteran was 
hospitalized at a VA facility for further work-up and 
treatment.  Ultrasound of the right kidney confirmed the 
pattern of a linear calcification around a poorly defined 
mass of about 4 centimeters in diameter in the lower half of 
the right kidney.  A computerized tomography showed a solid 
necrotic filled mass.  On October 4, 1978, the veteran 
underwent exploration of the right kidney and a right radical 
nephrectomy.  The final pathological diagnosis was pending at 
discharge; however, it was noted that the veteran did not 
have a malignancy.  It was determined that the veteran had 
had a calcified renal cyst of the right kidney.  Post-
operatively, the veteran healed well after discharge from 
hospitalization.  

In March 1988, the veteran underwent a private examination.  
The veteran reported that he had previously undergone a 
removal of his right kidney for a "knot" which turned out 
to be a calcified cyst.  The genitourinary examination was 
negative.  

In March 1991, the veteran underwent another private 
examination.  It was noted that the veteran had previously 
had a calcified cyst and had undergone a right nephrectomy.  
No residual disability was indicated.  

April 1994 VA outpatient records noted that the veteran had 
undergone a right nephrectomy in 1978.  In a September 1994 
letter from a private neurologist, it was noted that the 
veteran had several disabilities.  It was also noted that he 
had undergone a right nephrectomy in 1978.  The physician 
recommended that the veteran perform less stressful 
employment.  In a January 1997 letter, this physician noted 
that the veteran's kidney function had apparently been 
improving.  

In March 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran related that he was currently experiencing pain on 
his right side in the area of the scarring which was a 
residual of his right kidney removal surgery.  He also 
reported having frequent urination.  In other correspondence 
of record, he has argued that he received isoniazid therapy 
while on active duty in the military, beginning in November 
1969, which ultimately lead to the cyst on his kidney and the 
need for surgery to remove it in October 1978.  
Alternatively, the veteran asserted his right kidney 
disability resulted from his exposure to toxic levels of 
Agent Orange during service.  

In an October 1997 letter, the veteran's private neurologist 
again noted the veteran's past history of right nephrectomy 
for a calcified cyst.  

In May 1998, the veteran submitted treatise information that 
suggested a possible relationship between isoniazid therapy 
and various disabilities to include subsequent renal failure 
or dysfunction.  Specifically, the treatise cited examples of 
a patient developing renal problems following isoniazid 
therapy.  

In September 1998 and March 1999 letters, the veteran's 
private neurologist again noted the veteran's past history of 
right nephrectomy for a calcified cyst.  

In June 1999, the veteran was afforded a VA Liver, 
Gallbladder, and Pancreas examination.  The examiner noted 
that the veteran's claims file had been reviewed.  At that 
time, the veteran reported that he had been exposed to Agent 
Orange during service in Vietnam and had also undergone 
isoniazid therapy during service.  The veteran indicated that 
he currently experienced weakness and fatigue as well as 
occasional depression.  He denied having anxiety, vomiting, 
hematemesis, melena, weight loss, weight gain, steatorrhea, 
malabsorption, malnutrition, abdominal distention, abdominal 
pain, malnutrition, or anemia.  Physical examination revealed 
a well-healed subcostal surgical scar extending over the 
veteran's dorsum.  Otherwise, the examination was negative.  
The examiner indicated that there was no disease of the 
liver, gallbladder, or pancreas.  The examiner stated that he 
was unaware of isoniazid therapy leading to cystic disease of 
the kidney.  He noted, however, that he was a 
gastroenterologist and not a nephrologist/renal expert and 
suggested that further specialized examination could be 
undertaken.  He also opined, again noting his specialty, that 
it was his opinion that it was not as likely that the 
isoniazid therapy could have lead to the renal cyst requiring 
his nephrectomy as it could be that there was another 
etiology.  He noted that severe kidney maladies resulting 
from antituberculous therapy reported in literature has been 
renal failure and rapidly progressing glomerulonephritis.  

Since further examination was suggested, in July 1999, the 
veteran was afforded a VA genitourinary examination.  At that 
time, the examiner indicated that the claims file had been 
reviewed.  In addition, his medical history was reviewed.  
The veteran denied having any lethargy, weakness, anorexia, 
weight loss, weight gain, incontinence, surgery on any part 
of the urinary tract, recurrent urinary tract infection, 
renal colic, bladder stones, or acute nephritis.  No sexual 
dysfunction was reported.  The veteran reported frequent 
urination.  Physical examination did not revealed any 
abnormalities.  Diagnostic/clinical tests revealed that BUN 
was 14, urine creatinine was 198.8, and his urinalysis was 
positive for trace protein.  The diagnoses were renal cysts, 
status post nephrectomy, and proteinuria.  The examiner 
opined that it was no likely that the isoniazid therapy 
treatment during service lead to the veteran developing a 
renal cyst.  It was further noted that the reason for the 
nephrectomy was not clear since usually a simple renal cyst 
would not require a nephrectomy.  

II.  Analysis

A.  Service Connection Based on Agent Orange Exposure

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those diseases are as follows:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, porphyria 
cutanea tarda, respiratory cancers, and soft-tissue sarcomas.  
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303 (pertaining to in-service radiation 
exposure).  

However, the threshold question that must be addressed is 
whether  the appellant has presented a well-grounded claim 
for service connection.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A well-grounded claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d 1464, 1468 (1997), citing to Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Although the veteran asserts that his right kidney disability 
had its onset due to exposure to Agent Orange, this assertion 
does not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the evidence of record supports the veteran's assertions.

In this cases, the evidence clearly establishes that the 
veteran served in Vietnam.  However, the evidence does not 
establish that the veteran was exposed to any herbicide 
agents in service.  In this regard, it is noted that post-
service, the veteran never had nor does he currently have a 
diagnosis of any disorder presumptively recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.  As the veteran does not have a diagnosis for one of 
the disorders specifically enumerated in 38 C.F.R. 
§ 3.309(e), the presumption of exposure to Agent Orange or 
other herbicide agents is unavailable to him.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  

The Board notes that VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.20b previously contained a more liberal 
interpretation of the presumption of exposure, stating that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent."  However, pursuant to McCartt, that M-21-1 
provision has been revised in order to conform with the 
McCartt decision, and the more liberal presumption is no 
longer available to establish exposure.  

The Board notes that the veteran has contended that he was 
exposed to Agent Orange in service.  Even accepting such 
assertions as credible, for the limited purposes of the well-
grounded claim analysis there simply is no evidence of a 
nexus between the veteran's claimed right kidney disability 
and any such exposure.  As noted above, the veteran does not 
have one of the conditions subjective to presumptive service 
connection due to Agent Orange exposure.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).  There is otherwise no competent medical 
opinion that there is a nexus between the veteran's current 
right kidney disability and service.  As all of Caluza 
criteria have not been met, the veteran's claim for service 
connection as due to Agent Orange exposure is not plausible, 
and, hence, not well grounded.  

As such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

The Board notes that in the prior remand, the Board initially 
requested a medical opinion regarding whether the veteran's 
post-service right kidney problems were etiologically related 
to Agent Orange exposure and this question was not fully 
answered upon remand.  However, as the claim is not well-
grounded, there is no need to remand again pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  See Roberts v. 
West, 13 Vet. App. 185 (1999).  

As noted above, in claims that are not well-grounded, the VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim.  However, the VA may 
be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995). A review 
of the correspondence in this case, to include the statement 
of the case and supplemental statements of the case, show 
that the RO fulfilled its obligation under 38 U.S.C.A. § 
5103(a) (West 1991) as the veteran was fully informed of the 
reason for the denial of his claim and was advised of what 
evidence was needed in order to support his claim.

B. New and Material Evidence to Reopen the Claim on a Direct 
Basis

As noted above, in decisions of May and June1982, the RO 
denied entitlement to service connection for a right kidney 
disability on a direct basis.  The veteran was provided 
notices of his procedural and appellate rights; however he 
did not perfect an appeal.  The RO's May and June1982 
decisions denying service connection for a right kidney 
disability on a direct basis are final, and may not be 
reconsidered on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. 3.104, 20,302, 20.1103.  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The last disallowance of record is 
considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was in June 
1982.  

In this case, the evidence added to the record includes the 
veteran's new contention that he received isoniazid therapy 
while on active duty in the military, beginning in November 
1969, which ultimately led to a cyst on his right kidney and 
the need for surgery to remove it in October 1978.  The 
veteran has also submitted, in support of his claim, several 
pages of medical treatise evidence that suggest a possible 
relationship between isoniazid therapy and subsequent renal 
failure or dysfunction. 

Assuming the credibility of the recent evidence as required 
by Justus, the Board finds that the veteran has submitted new 
and material evidence.  This evidence has not previously been 
considered, and is not cumulative or redundant of evidence 
previously of record.  Such evidence is also relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hence, the claim is reopened.  38 C.F.R. § 3.156.

The Board also finds that the veteran has presented a 
plausible claim, in that there is medical evidence of post-
service right kidney disability as well as medical treatise 
evidence suggesting a relationship between such disability 
and service.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Since the claim 
is well-grounded, the Board must consider the issue of 
service connection on the merits.  

The evidence cited to above establishes that the veteran 
underwent isoniazid therapy during service following a 
positive tuberculin test in November 1969, but this therapy 
was not for a renal disability.  As noted, the service 
medical records are negative for complaints, findings, or 
diagnoses of kidney abnormality during service.  

Nearly two years after discharge from service, the veteran 
underwent exploration of the right kidney and a right radical 
nephrectomy.  It was revealed that he had a calcified renal 
cyst.  There is no medical opinion contained in the 
hospitalization or follow-up treatment records that 
attributed the calcified renal cyst to service or any event 
therein.  Thereafter, although both VA and private physicians 
frequently noted the veteran's past history of this surgery, 
no medical opinion was rendered which attributed the 
calcified renal cyst to service or any event therein.  

As noted, the veteran submitted treatise information that 
suggested a possible relationship between isoniazid therapy 
and various disabilities to include subsequent renal failure 
or dysfunction.  Specifically, the treatise cited examples of 
a patient developing renal problems following isoniazid 
therapy.  The Board notes, however, that such treatise 
evidence did not address the particular circumstances of the 
veteran's case and did not offer a specific opinion regarding 
the etiology of the veteran's post-service right kidney 
problems.  Thus, while this evidence is sufficient for the 
purposes of reopening the claim of service connection and for 
making the claim well-grounded, it is limited probative value 
in considering the claim on the merits because it simply does 
not address or provide an opinion with regard to the veteran 
specifically.  

In order to resolve whether or not the veteran's post-service 
diagnosis of calcified renal cyst was related to service, in 
March 1999, the Board remanded this case for the RO to 
schedule the veteran for an appropriate VA medical 
evaluation.  In June 1999, the veteran was afforded a VA 
Liver, Gallbladder, and Pancreas examination that was 
conducted by a gastroenterologist.  The examiner stated that 
he was unaware of isoniazid therapy leading to cystic disease 
of the kidney, but that he was a gastroenterologist and not a 
nephrologist/renal expert.  He also opined, again noting his 
specialty, that it was his opinion that it was not as likely 
as not that the isoniazid therapy could have led to the renal 
cyst requiring his nephrectomy as it could be that there was 
another etiology.  He noted that severe kidney maladies 
resulting from antituberculous therapy reported in literature 
has been renal failure and rapidly progressing 
glomerulonephritis.  

Since further examination was suggested, in July 1999, the 
veteran was afforded a VA genitourinary examination.  The 
genitourinary examiner opined that it was not likely that the 
isoniazid therapy treatment during service lead the veteran 
to develop a renal cyst.  It was further noted that the 
reason for the nephrectomy was not clear since usually a 
simple renal cyst would not require a nephrectomy.  

When all the evidence is taken into account, the persuasive 
medical evidence of record establishes that the veteran's 
right kidney problems were first manifested almost two years 
after service and developed independently of service or any 
occurrence or problem therein to include isoniazid therapy.  
Although the exact etiology of the veteran's post-service 
renal cyst is not entirely clear, the fact remains that it 
has not been medically linked to service; indeed, the only 
competent evidence to specifically address the etiology of 
this veteran's kidney problems does not establish a 
relationship between any aspect of the veteran's kidney 
disability and service.  This evidence substantially 
outweighs the nonspecific treatise evidence submitted in 
support of the claim.

Thus, the Board finds that the veteran's post-service 
diagnosis of a calcified renal cyst which resulted in a right 
nephrectomy and any residuals thereof are not etiologically 
related to service or any incident therein to include 
isoniazid therapy conducted during service.  Accordingly, the 
criteria for service connection, on a direct basis, for right 
kidney disability are not met.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a calcified renal cyst and postoperative 
residuals of a right nephrectomy, claimed as secondary to 
Agent Orange exposure, is denied.  

As new and material evidence has been submitted to reopen a 
claim for service connection for a calcified renal cyst and 
postoperative residuals of a right nephrectomy, on a direct 
basis, has been presented, the appeal is allowed to this 
extent.  

As the claim for service connection for a calcified renal 
cyst and postoperative residuals of a right nephrectomy, on a 
direct basis, is well grounded, the appeal is allowed to this 
extent.

Service connection of calcified renal cyst and postoperative 
residuals of a right nephrectomy, on a direct basis, is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

